Wright, C. J.
We think the testimony was clearly admissible. We understand the rule to be now well and uniformly settled, in civil cases, at least, that it is admissible to prove the testimony of deceased witnesses, given in a former action, between the parties ; and this, whether the proof is to be made, either upon appeal or new trial. 1 Grreenleaf Ev. chap. 10; 3 Phil. Ev. Cow. & Hill’s Notes, 322, et seq.; Commonwealth v. Richards, 18 Pick. 434; Warren v. Nichols, 6 Met. 261.
Judgment reversed.